DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the term “high” is a relative term that renders the metes and bounds of the claim unclear.  The term may be simply deleted.
Claims 2 and 4-14 fail to cure the indefiniteness of the base claim and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belostotskiy et al (US 9,368,370 B2).
Belostotskiy discloses a processing method (cyclical etching, see abstract) comprising:
	positioning a substrate 101 (see Fig.1, col.8, lines 49-50) on a substrate support 185 a first distance (zero mm, i.e., on the pedestal) from a cooled pedestal (cooling by heat transfer fluids “for cooling” in the support member, col.8, lines 17-19), the cooled pedestal comprising an electrostatic chuck (col.6, lines  64-65);
chucking the substrate (col.9, lines 36-37) using the electrostatic chuck to employ a platen (the substrate support 185) with integral electrodes 103 (col.7, line 29) which are biased with voltage to establish an electrostatic holding force between the platen and the substrate (col.7, lines 29-37); and
	performing a reaction cycle 200 (Fig.2) comprising
		carrying out a first process at the first distance (etching process 206, Fig.2, col.10, lines 5-10), the first process having a first temperature and a first pressure (e.g., 65-95 ºC, col.10, lines 6566, and above 1 Torr, col.11, lines 25-30),
		moving the substrate from the first distance to a second distance from the cooled pedestal (0.1-0.5 inches, col.11, lines 59-61, col.12, line 1),
		carrying out a second process (sublimation, 208, Fig.2) at the second distance, the second process having a second temperature (e.g. greater than 110 degrees Celsius, col.12, lines 32-33) and a second pressure (100-900 mTorr, col.12, lines 7-8), and
		moving the substrate from the second distance to the first distance  (inherently, in order to cyclically perform blocks 206 and 208, col.12, lines 39-40).
As to claim 4, see the rejection of claim 1 in which the process is repeated.  
As to claims 6-7, Belostotskiy discloses strong thermocoupling after the first process (col.11, lines 35-38), and the first distance is zero during the first process, which broadly 
As to claims 9 and 12, Belostotskiy discloses injecting process gases 154 (see Fig. 1, col.4, lines 33-35).  A second process gas comprises an inert gas (col.12, lines 26-27).
As to claim 10, see the rejection of claim 1.
As to claim 11, Belostotskiy discloses zero mm, which is within the cited range.
	As to claim 14, Belostotskiy discloses 2.5-13 mm (0.1-0.5 inches, col.12, line 1), which overlaps with the cited range.   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belostotskiy et al (US 9,368,370 B2) in view of Panagopoulos et al (US 2021/0104414 A1).
	The discussion of Belostotskiy from above is repeated here.
As to claim 2, Belostotskiy fails to disclose the cited temperature range.  Belostotskiy discloses 65 degrees Celsius and higher (see rejection of claim 1).  However, Belostotskiy fails 
 Panagopoulos discloses a substrate cooling unit at 0 ºC [0100], which is within the range cited.  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.  Panagopoulos teaches that a cooled pedestal maintained at the cited temperature is useful for obtaining desired temperatures (e.g., cooling from 220 degrees to 110 degrees Celsius [0101]), but that temperatures depend on the flow rate of the cooling gas and the distance between the pedestal and the substrate [0101].  Therefore, the temperature of the cooled pedestal can be optimized for best results depending on the process necessities such as how quickly a desired temperature is to be obtained by cooling.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited cooled pedestal temperature range in the method of Belostotskiy because Panagopoulos teaches that temperatures in the cited range for cooled pedestals are known to one with ordinary skill in the art, and because they can be optimized for best results of cooling within the process as a whole.  MPEP 2144.05, II, A.
As to claim 5, see the rejection of claim 1 in which the process is repeated.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to start at a second distance in the method of Belostotskiy in order to provide a desired surface ready for etching within the ALE cycle.
As to claim 8, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to rotate as cited in the method of Belostotskiy in order to provide for circular symmetry when processing wafers.
.

Response to Amendment
	The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Panagopoulos et al (US 2021/0104414 A1) is withdrawn because Panagopoulos fails to disclose the specifics of an electrostatic chucking process.
Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b). 
Claims 1, 4, 6-7, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belostotskiy et al (US 9,368,370 B2).
Claims 2, 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belostotskiy et al (US 9,368,370 B2) in view of Panagopoulos et al (US 2021/0104414 A1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713